Title: To James Madison from Richard Rush, 13 September 1815
From: Rush, Richard
To: Madison, James


                    
                        Dear sir.
                        Washington September 13. 1815
                    
                    Since my letter dated at 8. in the morning, it occurred to me that there might be an advantage in meeting the travellers at Baltimore if possible, in which Mr Graham and Mr Cutts both concurred. We therefore selected Mr Edward Duvall, of the navy office, who went off an hour ago in a hack with a letter from me to commodore Lewis of which the enclosed is a copy. We imagined that we might in all things trust to his intelligence and circumspection, and he has verbal instructions from me, given in a way open I hope to no exception, to endeavour to stop the party at Baltimore. It is now half past twelve O clock, and Mr Duvall expects to reach Baltimore by ten at night. He knows Commodore Lewis personally, and will be awake to passing him on the road. Should he fail of his object, you may be assured of our successful interposition on their arrival here. I have put nothing upon paper but what I send. Mr Forrest has not yet returned. With respectful salutations,
                    
                        R. Rush.
                    
                